

117 HR 1724 IH: Emergency Housing Voucher Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1724IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Waters introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency rental assistance vouchers to respond to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Emergency Housing Voucher Act of 2021.2.Emergency rental assistance voucher program(a)AppropriationIn addition to amounts otherwise made available, out of any money in the Treasury not otherwise appropriated, there is appropriated for an additional amount to the Secretary of Housing and Urban Development (in this section referred to as the Secretary), $5,000,000,000 for fiscal year 2021, to remain available through fiscal year 2030, for—(1)incremental emergency vouchers under subsection (b);(2)renewals of the vouchers under subsection (b);(3)fees for the costs of administering vouchers under subsection (b) and other eligible expenses defined by notice to prevent, prepare, and respond to coronavirus to facilitate the leasing of the emergency vouchers, such as security deposit assistance and other costs related to retention and support of participating owners; and;(4)adjustments in the calendar year 2021 section 8 renewal funding allocation, including mainstream vouchers, for public housing agencies that experience a significant increase in voucher per-unit costs due to extraordinary circumstances or that, despite taking reasonable cost savings measures, would otherwise be required to terminate rental assistance for families as a result of insufficient funding.(b)Emergency vouchers(1)In generalThe Secretary shall provide emergency rental assistance vouchers under subsection (a), which shall be tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).(2)Qualifying individuals or families definedFor the purposes of this section, qualifying individuals or families are those who are—(A)homeless (as such term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a));(B)at risk of homelessness (as such term is defined in section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)));(C)fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, stalking, or human trafficking; or(D)recently homeless, as determined by the Secretary, and for whom providing rental assistance will prevent the family’s homelessness or having high risk of housing instability.(3)AllocationPublic housing agencies shall be notified of the number of emergency vouchers allocated to the agency not later than 60 days after the date of the enactment of this Act, in accordance with a formula that includes public housing agency capacity and ensures geographic diversity, including with respect to rural areas, among public housing agencies administering the Housing Choice Voucher program.(4)Terms and conditions(A)Election to administerThe Secretary shall establish a procedure for public housing agencies to accept or decline the emergency vouchers allocated to the agency in accordance with the formula under subparagraph (3).(B)Failure to use vouchers promptlyIf a public housing agency fails to lease its authorized vouchers under subsection (b) on behalf of eligible families within a reasonable period of time, the Secretary may revoke and redistribute any unleased vouchers and associated funds, including administrative fees and costs referred to in subsection (a)(3), to other public housing agencies according to the formula under paragraph (3).(5)Waivers and alternative requirementsAny provision of any statute or regulation used to administer the amounts made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), shall be waived upon a finding that any such waivers or alternative requirements are necessary to expedite or facilitate the use of amounts made available in this section.(6)Termination of vouchers upon turnoverAfter September 30, 2023, a public housing agency may not reissue any vouchers made available under this section when assistance for the family assisted ends.(c)Technical assistance and other costsThe Secretary may use not more $20,000,000 of the amounts made available under this section for the costs to the Secretary of administering and overseeing the implementation of this section and the Housing Choice Voucher program generally, including information technology, financial reporting, and other costs. Of the amounts set aside under this subsection, the Secretary may use not more than $10,000,000, without competition, to make new awards or increase prior awards to existing technical assistance providers to provide an immediate increase in capacity building and technical assistance to public housing agencies.(d)ImplementationThe provisions of this section may be implemented by notice.